Citation Nr: 1537660	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2. Entitlement to service connection for a psychiatric disorder.

3. Entitlement to service connection for erectile dysfunction.
 
4. Entitlement to a compensable rating for a scar, residuals of a left shoulder injection.
 
5. Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and March 2011 rating decisions of the VA Regional Office (RO) in Cleveland, Ohio and Detroit, Michigan, respectively.

In addition to the paper claims folder, there is pertinent evidence within the electronic Virtual VA and Veterans Benefits Management System (VBMS) folders.  These electronic records have been considered as part of the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015 correspondence, the Veteran requested a Board videoconference hearing at his local RO.  The appeal is remanded to the RO to fulfill the Veteran's videoconference hearing request.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing at the RO with appropriate notice as to the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




